
	
		I
		112th CONGRESS
		1st Session
		H. R. 2440
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Mr. Hurt (for
			 himself, Mr. Bachus, and
			 Mr. Garrett) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To protect the taxpayers of the United States by
		  requiring Fannie Mae and Freddie Mac to sell or dispose of the assets of such
		  enterprises that are not critical to their missions.
	
	
		1.Short titleThis Act may be cited as the
			 Market Transparency and Taxpayer
			 Protection Act of 2011.
		2.Disposition of
			 non-mission critical assets
			(a)Enterprise
			 reports to DirectorThe
			 Director of the Federal Housing Finance Agency shall require each enterprise to
			 submit a report to the Director, not later than the expiration of the 180-day
			 period beginning upon the date of the enactment of this Act, that—
				(1)identifies all
			 assets of value of the enterprise; and
				(2)describes the
			 functions, characteristics, and estimated value of each such asset.
				(b)Determination of
			 non-Mission critical assets
				(1)In
			 generalAfter reviewing the
			 report submitted by an enterprise pursuant to subsection (a), the Director
			 shall make a determination of which assets of such enterprise are critical, and
			 which are not critical, to carrying out the mission of the enterprise in
			 accordance with the charter Act for the enterprise and other applicable
			 laws.
				(2)Patents and
			 historical mortgage dataThe determinations under paragraph (1)
			 shall include determinations with regard to any patents and historical mortgage
			 data of the enterprise.
				(c)Annual
			 plans
				(1)EstablishmentNot later than the expiration of the 12-
			 and 24-month periods beginning upon the date of the enactment of this Act, the
			 Director shall establish a plan for each enterprise for sale or other
			 disposition, during the annual plan period for each such plan, of assets of
			 such enterprise that the Director has determined, pursuant to subsection (b),
			 to be non-mission critical assets of such enterprise in a manner that complies
			 with the requirements under subsection (d) (relating to implementation,
			 commencement, and divestment).
				(2)ContentsEach
			 plan required under paragraph (1) for an enterprise shall—
					(A)identify the
			 non-mission critical assets of the enterprise to be sold or otherwise disposed
			 of during the annual plan period;
					(B)specifically
			 address whether and how patents and historical mortgage data of the enterprise
			 that are non-mission critical assets should be sold or disposed of during the
			 annual plan period, which may include making such assets available in the
			 public domain;
					(C)provide for any sales or other dispositions
			 to be conducted in accordance with section 1367(b)(11)(E) of the Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
			 4617(b)(11)(E)); and
					(D)include any other
			 information as the Director considers appropriate.
					(d)Implementation
				(1)CommencementNot later than the expiration of the 90-day
			 period beginning upon establishment of each annual plan pursuant to subsection
			 (c), the Director shall commence implementation of such plan.
				(2)Divestment of
			 all non-mission critical assetsThe Director shall prohibit each
			 enterprise from owning or holding, after the expiration of the 36-month period
			 beginning upon the date of the enactment of this Act, any asset that the
			 Director has determined, pursuant to subsection (b), to be a non-mission
			 critical asset of such enterprise.
				(e)Annual reports
			 to CongressNot later than 90
			 days after the conclusion of the annual plan period for each annual plan for an
			 enterprise required by subsection (c), the Director shall submit to the
			 Congress a report on the non-mission critical assets of such enterprise that
			 were sold or otherwise disposed of pursuant to such annual plan.
			(f)DefinitionsFor purposes of this section, the following
			 definitions shall apply:
				(1)Annual plan
			 periodThe term annual
			 plan period means, with respect to an annual plan established pursuant
			 to subsection (c) for an enterprise, the 12-month period that begins upon
			 establishment of the annual plan.
				(2)Charter
			 ActThe term charter Act means—
					(A)with respect to
			 the Federal National Mortgage Association, the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1716 et seq.); and
					(B)with respect to
			 the Federal Home Loan Mortgage Corporation, the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1451 et seq.).
					(3)DirectorThe term Director means the
			 Director of the Federal Housing Finance Agency.
				(4)EnterpriseThe term enterprise has the
			 meaning given such term in section 1303 of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4502).
				(5)Non-mission
			 critical assetsThe term
			 non-mission critical asset means, with respect to an enterprise,
			 an asset of the enterprise that the Director determines, pursuant to subsection
			 (b), is not critical to carrying out the mission of the enterprise in
			 accordance with the charter Act for the enterprise and other applicable
			 laws.
				
